


Exhibit 10.8


[comversetechnologylogo.jpg]


March 29, 2010


BY US MAIL AND ELECTRONIC MAIL


Mr. Joel Legon
Chief Accounting Officer
43 Chapin Road
Barrington, RI 02806


Dear Joel,


This letter confirms that, as of March 1, 2010, your office location has changed
from the New York City, NY office to the Wakefield, MA office. If you are
required to visit the NYC office based on business needs then you will be
reimbursed for your expenses according to the Comverse, Inc. travel policy. The
travel policy is available on the corporate intranet via the Traveler portal.


In addition, Comverse will pay you a one-time relocation bonus, in addition to
the amounts you have previously received, in the amount of $30,000.00 less
statutory withholdings to assist with your relocation expenses. This payment
represents the final payment in any compensation owed to you in connection with
your relocation.


I hope this addresses any questions you may have. Please contact me at
212.739.1013 if you would like to discuss further.


Sincerely,
/s/ Shefali Shah
Shefali Shah
Senior Vice President, General Counsel and Corporate Secretary




















810 Seventh Avenue, 32nd Floor, New York, NY 10019 Telephone (212) 739-1000
Facsimile (212) 739-1001 www.cmvt.com




